         Case 3:10-cv-00748-MMD-CLB Document 236 Filed 09/15/20 Page 1 of 2



 1   L. Edward Humphrey, Esq., - NSB 9066
     HUMPHREY LAW PLLC
 2
     201 West Liberty Street, Suite 350
 3   Reno, Nevada 89501
     Tel: (775) 420-3500
 4   Fax: (775) 683-9915
     ed@hlawnv.com
 5
     Attorney for Plaintiff, Pedro Rosales-Martinez
 6
                                  UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
8
      PEDRO ROSALES-MARTINEZ                          Case No.: 3:10-cv-00748-MMD-VPC
 9
                             Plaintiff,               STIPULATION AND ORDER FOR
10                                                    DIMISSAL WITH PREJUDICE
              v.
11

12    COLBY PALMER, et. al.,

13                           Defendants.
14

15
            The parties to this action, acting through undersigned counsel, and pursuant to Fed. R.

16   Civ. P. 41(a)(1)(A)(ii), hereby stipulate, in consideration of a negotiated settlement, to the
17   Dismissal With Prejudice of this action, including any and all claims, counterclaims, third-
18
     party claims, and defenses stated herein against all parties, with each party to bear its own
19
     attorney’s fees and costs.
20

21          Dated this 15th day of September, 2020.

22   HUMPHREY LAW PLLC                              KARL HALL
                                                    Reno City Attorney
23

24
     By: /s/ L. Edward Humphrey                     By: /s/ Mark W. Dunagan
25   L. Edward Humphrey, Esq.                       Mark W. Dunagan, Esq.
     NV Bar 9066                                    NV Bar 10574
26
     201 W. Liberty Street, Suite 350               Deputy City Attorney
27   Reno, Nevada 89501                             Post Office Box 1900
     (775) 420-3500                                 Reno, Nevada 89505
28   Attorneys for Plaintiff                        (775) 334-2050
                                                    Attorneys for Rick Ayala and Colby Palmer

                                                     1
        Case 3:10-cv-00748-MMD-CLB Document 236 Filed 09/15/20 Page 2 of 2



 1

 2
                                                 CHRISTOPHER J. HICKS
 3                                               DISTRICT ATTORNEY

 4
                                                 By: /s/ Herbert B. Kaplan
 5
                                                  Herbert B. Kaplan, Esq.
 6                                                NV Bar 7395
                                                  Deputy District Attorney
 7                                                1 So. Sierra St.
8                                                 Reno, Nevada 89501
                                                  Tel: 775-337-5700
 9                                                Attorneys for Washoe County
                                                 (Participating Settlement Party)
10

11

12

13
                                               ORDER
14
                                  15th day of September, 2020.
            IT IS SO ORDERED THIS _____
15

16

17
                                                        _________________________________
                                                        UNITED STATES DISTRICT JUDGE
18
     Submitted by:
19

20
     L. EDWARD HUMPHREY, ESQ.
     HUMPHREY LAW PLLC
21   201 W. Liberty Street, Suite 350
     Reno, Nevada 89501
22   Attorney for Plaintiff, Pedro Rosales-Martinez
23

24

25

26

27

28




                                                  2
